Wilde, J.
delivered the opinion of the Court. This is an action of debt, brought against the principal and surety, on a bond given for the liberty of the prison limits. It was proved, at the trial, that immediately after the execution of the bond, Randall the principal, who had been before committed to prison on an execution in favor of the plaintiff, left the prison, not having been lawfully discharged, and went into State street in Boston ; and the question is, whether this was a breach of the condition of the bond.
It was proved, that the cause of action, on which the plaintiff recovered judgment and execution against Randall, accrued before the 2d day of April, 1834 ; and by law the prison limits, as to all prisoners committed on executions where the causes of action accrued before that time, were confined to Ward No. 5 ; and as to prisoners committed on executions where the causes of action accrued after that time, the prison limits were extended to the whole county of Suffolk
*149It has been argued for the surety, that he is not to be held charged, unless there has been a breach of the condition, according to its literal and strict construction ; and this may be true, if such a construction is consistent with the object of the security, and the intention of the parties. But if this intention be manifest, the contract must be construed consistently with such intention ; and although a surety should not be bound beyond the scope of his engagement, yet a strained construction of his engagement is not to be adopted to discharge him from a liability which he has voluntarily assumed. In this, as in all other contracts, the intention of the parties is to govern ; and that intention is to be ascertained by the terms and the subject matter of the contract. The question then is, what is the true meaning of the condition, and to what extent did the surety undertake to be responsible for the compliance with the condition of the bond by the principal. And to this question there can be but one satisfactory answer. The condition is, that Randall should not go without the exterior limits of the prison, until he should be lawfully discharged. To what limits does the condition refer ? Clearly, we think, to the limits by which Randall was confined, and not to the limits established for other prisoners. That this is the true construction of the condition, we cannot entertain a doubt. It accords with its letter and spirit, with the manifest understanding of the defendants, when they entered into the obligation in dispute, and with the object and purpose for which it was given.
The intention of the principal was, to obligate himself to remain a true prisoner within the prison limits allowed to him by law, until he should be lawfully discharged ; and the surety undertook to be responsible to the plaintiff, if the principal should not so remain. His engagement was coextensive with that of the principal.
It has been argued, that the limits of the prison should have been set out in the condition, or that the plaintiff should have noted on the execution the time when the cause of action accrued. But we know of no law which requires either alternative. The bond and the condition are in the common form; and the plaintiff was not bound to give notice of a fact which was well known to the execution debtor. And if the fad had *150not been known to him, the plaintiff would have been under no obligation to give notice. It was the debtor’s business to ascertain the prison limits, and so both of the defendants appear to have understood it; for they made the necessary inquiry of the jailer, and unfortunately he, by mistake, misinformed them, not knowing, undoubtedly, that the debt originated before the 2d of April, 1834.
The defendants’ counsel contend, that as the breach of the bond was caused by this misinformation of the jailer, they are not by law responsible therefor. If the jailer had been the plaintiff’s agent, this argument would have weight. But he was in no respect the plaintiff’s agent; he was an officer of the law, and acted under its authority. The liberty and license allowed to the execution debtor on his giving bond, was allowed by law, and not by the plaintiff; and a license by law must be strictly pursued.
If the jailer was the agent of either party, he was the agent of the debtor. The bond was given on his application, and for his accommodation.' The plaintiff therefore is not to be prejudiced by any mistake of the jailer, or any misapprehension of the principal obligor as to the extent of the prison limits. If he had informed the jailer when the debt to the plaintiff, for which execution issued, had originated, this mistake probably would not have occurred. If, therefore, there has been any negligence of either party, actual or constructive, it has been on the part of the debtor, and not on the part of the creditor.
The loss must fall on the surety, without any fault of his ; but this too frequently happens where similar liabilities are assumed. A surety must be held to the performance of his engagement, however hard upon him it may be ; for the law must not be strained to save a party from loss in a hard case.
Judgment on the verdict.